DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 13-14, 16-17, 20-24 and 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin [US 6,753,749 B1.]
Regarding claims 1-3, 5-6, 8-9 and 13, Chin discloses a low-profile electronic component housing [10] comprising: 
- a body [14] comprising a cavity, wherein the body further comprises a sidewall and wherein the sidewall and the extension portion extend vertically in opposing directions  [figure 2]; 
- an electronic component housed in the cavity of the body, wherein the electronic component comprises a wire-wound electronic component such as a toroidal transformer [figure 5]; 
- a lid [12] secured to the body, the lid comprising an extension portion [20] that extends into the cavity of the body from a lateral portion of the lid, wherein the lid further comprises a locking feature [26] that secures the lid to the body and at least partially secures the wire against a portion of the body [figures 4-5]; 
- a wire [78, 80], wherein the wire is routed along a lateral side of the electronic component housing and wherein the wire is routed into the cavity through a side opening disposed on the lateral side of the electronic component housing; and 
- a terminal [82, 84] electrically coupled to the electronic component by way of the wire,
wherein a minimum creepage path is disposed between the terminal and the electronic component, the minimum creepage path comprising a distance between the terminal and the electronic component as measured along a surface of insulation, and wherein the minimum creepage path extends along the extension portion of the lid [figures 6-10.]
Regarding claim 4, Chin inherently discloses  the minimum creepage path extends between the extension portion and the body.
Regarding claim 14, Chin inherently discloses the wires [78, 80] are insulated wire.
Regarding claim 15-18 and 24, Chin discloses a low-profile electronic component housing [10], comprising: 
- a body [14] having a base and a sidewall extending non-parallel relative to the lateral base; 
- an electronic component housed within a cavity of the body, wherein the electronic component comprises a wire-wound electronic component such as a toroidal transformer [figures 4-5];
- a lid [12] secured to the body, the lid comprising an extension portion extending towards the body along the sidewall from a lateral portion of the lid, wherein the extension portion and the sidewall are at least partially disposed around the electronic component; and
- a terminal [82] electrically coupled to the electronic component by way of a wire, wherein the terminal is positioned on a side of the extension portion and sidewall that is opposite the cavity.
Regarding claim 19, Chi further discloses another terminal [84] electrically coupled to the electronic component.
Regarding claims 25-26, Chin discloses low-profile electronic component housing [10], comprising: 
- a body [14] having a base and a sidewall disposed non-parallel relative to the base; 
- an electronic component housed within the cavity; 
- a lid [12] secured to the body over the cavity and the electronic component, the lid comprising an engagement member that extends towards the base from a lateral portion of the lid; 
- a wire [78, 80] extending through a side opening between the engagement member and the sidewall; and
- a terminal [82, 84] electrically coupled to the electronic component by way of the wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-12 and 20-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lint [US 2012/0119864 A1.]
Regarding claim 7, Chin discloses the instant claimed invention except for the specific arrangement of the terminal.
The specific arrangement of the terminal would have been an obvious design consideration for the purpose of facilitating internal and/or external connections.
Regarding claim 10, Chin discloses round wall portions.
The specific shapes and design of the wall portions of the body would have been an obvious design consideration based on the intended applications and/or environments of the electronic component.
Regarding claims 11-12 and 20-24, Chin further discloses the housing having different wall portions.  Chin further discloses another terminal [82, 84], wherein the wire is routed along a lateral side of the housing and extends into the housing through a side opening in the lateral side of the housing, the lateral side disposed non-parallel relative to the front side [figures 4.5]  Chin also discloses the lid at least partially secures the wire to the body and includes at least one tab which secures the wire between the tab and the body when the lid is secured to the body [figures 4-5.] Chin also discloses the housing include slot/opening that expose part of the electronic component to an exterior of the housing [figure 4.]
Chin discloses the instant claimed invention except for the specific of the housing.
Lint discloses a housing for a low profile electronic component, comprising:
- a housing [figure 5-6] having two side walls and an opening;
- at least one electronic component disposed in the housing; and
- a plurality of terminals arranged on the front and back of the housing openings [figure 6.]
It would have been obvious at the time the invention was made to arrange the terminal in the front of the housing of Chin, as suggested by Lint, for the purpose of facilitating and/or enhancing internal/external connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837